EXHIBIT 21.1 - - SUBSIDIARIES OF THE REGISTRANT Name of Subsidiary State of Incorporation Relationship to Registrant CorVel Health Care Organization California wholly-owned subsidiary CorVel Health Care Corporation California wholly-owned subsidiary CorVel Enterprise Comp, Inc. of New York New York wholly-owned subsidiary CorVel Enterprise Comp, Inc. Delaware wholly-owned subsidiary CorVel IME Corporation New York wholly-owned subsidiary CareIQ, Inc. Minnesota wholly-owned subsidiary Enterprise Comp, Inc. Delaware wholly-owned subsidiary CorVel Ohio MCO, Inc. Ohio wholly-owned subsidiary Eagle Claims Services, Inc. New York wholly-owned subsidiary CorVel NY IPA, Inc. New York wholly-owned subsidiary CorVel Rehabilitation Services, Inc. Minnesota wholly-owned subsidiary
